IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20276
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE LUIS AGUIRRE, also known as Jorge Gonzalez Patino,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-99-CR-405-3
                       --------------------
                         February 21, 2002
Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jose Luis Aguirre appeals his sentence for his convictions

for conspiring to possess with intent to distribute cocaine and

aiding and abetting possession with intent to distribute cocaine.

Aguirre argues that the district court improperly enhanced his

offense level for possessing a dangerous weapon in connection

with the drug trafficking offense.   The sentencing guidelines

provide that a defendant's offense level should be increased in

relation to a drug crime if the defendant possessed a dangerous

weapon.   See U.S.S.G. § 2D1.1(b)(1); United States v. Gaytan, 74


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20276
                                -2-

F.3d 545, 559 (5th Cir. 1996).   “The adjustment should be applied

if the weapon was present, unless it is clearly improbable that

the weapon was connected with the offense.”   § 2D1.1, comment.

(n.3); see United States v. Vasquez, 161 F.3d 909, 912 (5th Cir.

1998).

     The weapons were found in Aguirre’s residence, which was

used to store large quantities of drugs to be distributed in

smaller amounts.   See United States v. McKeever, 906 F.2d 129,

134 (5th Cir. 1990).   As it is not “clearly improbable” that the

firearms were connected to the offense, the district court did

not clearly err in applying the enhancement under § 2D1.1(b).

United States v. Broussard, 80 F.3d 1025, 1041 (5th Cir. 1996).

     AFFIRMED.